*881Opinión concurrente del
Juez Asociado Señor Negrón Gar-cía,
a la cual se une el Juez Asociado Señor Fuster Berlingeri.
La política pública de erradicar el hostigamiento sexual del lugar de trabajo impone al patrono un deber afirmativo continuo que perdura hasta que el empleado cesa de trabajar. Delgado Zayas v. Hosp. Int. Med. Avanzada, 137 D.P.R. 643 (1994).
Bajo este deber patronal legal, no está prescrita la de-manda de la Srta. María de los Angeles Sánchez contra la Autoridad de Energía Eléctrica (Autoridad). Dicha de-manda se refiere al ambiente hostil, creado por la conducta del Sr. Ornar Santiago, Oficial de la División de Suminis-tros, que no cesó el 2 de julio de 1990 con la decisión de renunciar de la señorita Sánchez, sino que persistió hasta el último día de su trabajo, el 20 de julio de 1990.
i — H
La conducta de acoso sexual, aquí relacionada, se exten-dió por aproximadamente dos (2) años.(1) Incluyó llamadas *882telefónicas, piropos, invitaciones a cenar, confrontaciones físicas, humillaciones en público, amenazas y envío de flores.
La señorita Sánchez presentó una querella en la Comi-sión de Igualdad de Oportunidades en el Empleo (Equal Employment Opportunity Commission). En julio de 1989 Camille Galanes, adscrita a dicho organismo, trató de per-suadirla de que desistiera. Además, le comunicó que la si-tuación planteada podía deberse más a una percepción equivocada que a una realidad y que, en última instancia, le correspondía a ella detener la conducta del señor Santiago llamándolo personalmente.
El 2 de julio de 1990 la señorita Sánchez presentó su renuncia a la Autoridad, efectiva el 20 de julio, (2) El 22 de julio de 1991 presentó una demanda contra la Autoridad por alegada violación a la Ley Núm. 100 de 30 de junio de 1959, según enmendada, 29 L.P.R.A. see. 746 et seq., cono-cida como la Ley de Derechos Civiles de Puerto Rico, el Título VII de la Ley Federal de Derechos Civiles, y los Arts. 1802 y 1803 del Código Civil, 31 L.P.R.A. sees. 5141 y 5142, respectivamente.
La Autoridad solicitó su desestimación. Adujo que las causas de acción bajo la Ley Núm. 100, supra, y los Arts. 1802 y 1803 del Código Civil, supra, estaban prescritas, pues el año de prescripción había comenzado el 2 de julio de 1990, cuando la señorita Sánchez advino en conoci-miento del daño.(3)
*883Subsiguientemente, la Autoridad presentó una Moción de Desestimación bajo la Doctrina de Res Judicata. Alegó que el Tribunal de Distrito Federal para el Distrito de Puerto Rico, en Sánchez v. Alvarado, et al., Caso Civil Núm. 91-1889(GG), desestimó por prescripción en su tota-lidad una demanda por los mismos hechos del caso de epígrafe. (4)
Adelantamos que de esa determinación la señorita Sán-chez apeló al Tribunal Federal de Apelaciones para el Primer Circuito. Al revocar, dicho foro concluyó,(5) primero, que después del 2 de julio de 1990, tanto el supervisor de la señorita Sánchez como el Director de Recursos Humanos de la Autoridad le aseguraron a ella que la investigación de su querella se estaba tramitando. Además, el 18 de julio de ese año la señorita Sánchez se reunió con oficiales del Equal Employment Opportunity Commission en un último intento para que la Autoridad resolviera la situación. Esto demuestra que no es hasta después del 18 de julio que la señorita Sánchez estuvo segura de que la Autoridad no to-maría acción en cuanto a su querella. Segundo, su carta de renuncia no era final. Aunque la notificó el 2 de julio, se reservó dieciocho (18) días para hacerla efectiva. Ese pe-ríodo indica que si la Autoridad corregía la conducta de hostigamiento y el ambiente hostil creado, ella hubiera te-nido la oportunidad de retractarse en su decisión de renunciar. Por ende, no es hasta su último día de trabajo —20 de julio de 1990— que se configura su despido constructivo.
El tribunal de instancia, Hon. María M. Pérez de Chaar, mediante Sentencia de 30 de abril de 1993, desestimó la *884demanda en su totalidad. La señorita Sánchez acudió ante nos.(6)
I — I
El hostigamiento sexual es una práctica ilegal e inde-seable que atenta contra la dignidad del ser humano. In-forme sobre el Discrimen por Razón de Género en los Tribunales de Puerto Rico, Comisión Jurídica Especial para Investigar el Discrimen por Género en los Tribunales de Puerto Rico, Tribunal Supremo, 1995, pág. 468. Tal hosti-gamiento puede expresarse de diversas formas: (1) mani-festaciones simples como piropos, guiñadas e insinuaciones sexuales indeseables; (2) expresiones de agresión sexual más directas y más violentas, como frases de cariño no in-vitadas, pellizcos, roces corporales no solicitados, invitacio-nes insistentes a salidas que no se desean, besos, abrazos y apretones forzados, y (3) casos extremos de violencia física y psíquica, lo que incluye la violación sexual. (7)
De esta conducta hemos reconocido dos (2) modalidades: hostigamiento sexual por ambiente hostil y el llamado “hostigamiento equivalente” {quid pro quo). “En la primera vertiente, el hostigamiento sexual se produce cuando la conducta sexual para con un individuo tiene el efecto de interferir irrazonablemente con el desempeño de su trabajo o de crear en el mismo un ambiente intimidante, hostil u ofensivo.” (Énfasis suplido.) Rodríguez Meléndez v. Sup. *885Amigo, Inc., 126 D.P.R. 117, 131-132 (1990). £‘[P]uede afec-tar el funcionamiento y la efectividad de la víctima en el empleo, desalentar al empleado a permanecer en el empleo y dificultarle el progreso en su carrera .” Delgado Zayas v. Hosp. Int. Med. Avanzada, supra, pág. 654. Véase, además, B.S. Roberts y R.A. Mann, Sexual Harassment in the Workplace: A Primer, 29 Akron L. Rev. 269, 276 (1996).
Ambiente se refiere a las condiciones o circunstancias de un lugar, favorables o no, para las personas que en él están. Diccionario de la Lengua Española, 20ma ed., Madrid, Ed. Espasa-Calpe, 1984, T. I. Se colige que el am-biente es algo continuo, creado por las condiciones o cir-cunstancias de un lugar. En consecuencia, el ambiente hostil perdura durante el tiempo que estén presentes las condiciones que lo causan.(8)
Recalcamos que el hostigamiento sexual constituye una modalidad del discrimen por razón de sexo, proscrito por la Ley Núm. 100, supra. Delgado Zayas v. Hosp. Int. Med. Avanzada, supra; Rodríguez Meléndez v. Supermercado Amigo, Inc., supra. No obstante, el 22 de abril de 1988 la Asamblea Legislativa aprobó la Ley Núm. 17 (29 L.P.R.A. see. 155 et seq.) para “prohibir el hostigamiento sexual en el empleo, imponer responsabilidades y fijar penalidades”. 29 L.P.R.A. see. 155. A su amparo, el “patrono será respon-sable por los actos de hostigamiento sexual entre emplea-dos en el lugar de trabajo si el patrono o sus agentes o sus supervisores sabían o debían estar enterados de dicha con-ducta, a menos que el patrono pruebe que tomó una acción inmediata y apropiada para corregir la situación”. (Enfasis suplido.) 29 L.P.R.A. see. Í55e. “Corresponde a cada pa-trono, a la luz de sus circunstancias particulares, tomar las medidas cautelares que sean necesarias para evitar con efectividad el hostigamiento sexual en sus talleres de *886trabajo.” Delgado Zayas v. Hosp. Int. Med. Avanzada, supra, pág. 658.
La obligación patronal de mantener un ambiente de tra-bajo libre de actos de hostigamiento sexual es continua. Prosigue, en cuanto de cada empleado en particular, hasta su último día de trabajo. Ese deber del patrono no se limita a corregir situaciones pasadas de hostigamiento sexual, sino a prevenir que ocurran en el futuro. Roberts y Mann, supra, pág. 284. No se libra de esta obligación el patrono porque no se le haya informado actos de hostigamiento. Perdura mientras su taller de trabajo opere.
HH H-1 I — l
Tomando como ciertas, en esta etapa, las alegaciones de la demanda, (9) surge que la conducta del señor Santiago creó un ambiente hostil de trabajo para la señorita Sánchez. Ese ambiente de constante humillación la obligó a renunciar.(10) Aunque la renuncia equivale a un despido constructivo, no se configuró el día en que ella notificó su renuncia —2 de julio de 1990— sino su último día de tra-bajo —20 de julio de 1990— pues hasta ese momento la Autoridad pudo haber cumplido con su deber patronal y brindarle a la señorita Sánchez la oportunidad de perma-necer en su empleo.
*887Tanto el ambiente hostil como la obligación de la Auto-ridad de mantener un ambiente de trabajo libre de con-ducta posiblemente constitutiva de hostigamiento sexual subsistieron hasta el 20 de julio de 1990, día en que co-menzó el término prescriptivo de un año.(11) La demanda se presentó el lunes 22 de julio de 1991, último día hábil. No procedía su desestimación.
Procede revocar y devolver el caso al tribunal de instan-cia para la continuación de los procedimientos.
— O —

 Luego de que la Srta. María de los Ángeles Sánchez comenzó a trabajar en la Autoridad de Energía Eléctrica (Autoridad) en mayo de 1988, el Sr. Ornar Santiago la llamó a través de los teléfonos interagenciales y le dijo que era bella, que le hacía falta un hombre como él y que quería invitarla a cenar; ella se negó y colgó el teléfono. Posteriormente, el Sr. Rigoberto Ríos, compañero de trabajo, la llamó por teléfono para comunicarle que el tiburón —aludiendo al señor Santiago— iba tras su presa. Ella le contestó que no le interesaba la visita, que le ofendía la llamada y que presentaría una querella.
Un viernes, al salir del trabajo y mientras ella hacía una llamada desde un teléfono público frente al edificio de la Autoridad, el señor Santiago se paró muy cerca de su espalda y le pidió hablar a solas con ella. Ella lo ignoró; luego entonces, mien-tras esperaba que su hermana la recogiera, el señor Santiago le gritó que si se atrevía a presentarle una querella, él le haría daño.
Otro día, mientras la señorita Sánchez entraba a sus oficinas acompañada de una amiga, el señor Santiago le gritó, en presencia de varios compañeros, que ambas eran “cachapas”. Posteriormente, al ella salir un viernes del trabajo, junto a su novio, el señor Santiago, quien se encontraba en un “cafetín” cerca de la Autoridad, co-*882menzó a pitarle e indicarle con señas a la señorita Sánchez que se le acercara. Su acompañante se dirigió al señor Santiago y le cuestionó su comportamiento, lo que ocasionó una confrontación física entre ambos.
Después de que la señorita Sánchez presentara varias querellas, las llamadas telefónicas, los silbidos y el envío de flores continuaron. Incluso, su automóvil fue rayado.


 La Autoridad presentó como exhibit la carta de renuncia de la señorita Sán-chez, en la cual ella alega que “\l]a agencia se ha cruzado de brazos ante esta situa-ción dando sanción y pábulo a la idea de este señor de que puede continuar su patrón de conducta con una total cobija e inmunidad”. (Énfasis suplido.)


 En cuanto al Título VII de la Ley Federal de Derechos Civiles, alegó que no se satisfizo el requisito jurisdiccional de presentar una querella ante la Unidad An-tidiscrimen del Departamento del Trabajo y Recursos Humanos de Puerto Rico o ante una agencia bajo el Equal Employment Opportunity Commission.


 La señorita Sánchez presentó la demanda en el Tribunal de Distrito Federal para el Distrito de Puerto Rico el 17 de julio de 1991 bajo el Título VII de la Ley de Derechos Civiles federal, bajo 42 U.S.C. see. 1983 y el Art. 1802 de nuestro Código Civil, 31 L.P.R.A. see. 5141.


 Sentencia no publicada de 7 de mayo de 1993, Angeles-Sanchez v. Alvarado, 993 F.2d 1530 (1er Cir. 1993).


 Alega:
“Erró el Honorable Tribunal Superior de Puerto Rico, Sala de San Juan, al desestimar la Demanda presentada por los aquí peticionarios ya que la acción admi-nistrativa interrumpió el término prescriptivo y en la alternativa el cómputo del término prescriptivo debe comenzar desde el 20 de julio de 1990. Además, erró el tribunal de instancia al no tratar la Moción de Desestimación de los recurridos como una Moción de Sentencia Sumaria a tenor con las disposiciones de la Regla 10.2 de las de Procedimiento Civil de Puerto Rico de 1979.”


 Dras. M. Muñoz Vázquez y R. Silva Bonilla, El hostigamiento sexual: sus manifestaciones y características en la sociedad, en los centros de empleo y los centros de estudios, Centro de Investigaciones Sociales, Facultad de Ciencias Sociales, U.P.R., 1985, pág. 3.


 Entre las causas que crean un ambiente hostil se encuentran: (1) conducta de hostigamiento sexual; (2) omisión del patrono de prevenir, desalentar y evitar dicha conducta, y (3) omisión del patrono de atender adecuadamente la querella de un empleado.


 Este recurso llega ante nos luego de que el foro de instancia accediera a una moción de desestimación de la Autoridad. Sabido es que para disponer de una moción de desestimación tienen que tomarse como ciertas y buenas todas las alegaciones fácticas de la demanda presentada. Pressure Vessels P.R. v. Empire Gas P.R., 137 D.P.R. 497 (1994), y casos allí citados.
Surge del expediente que la Autoridad sometió varios documentos junto con su Moción de Desestimación. Además, en su Sentencia el tribunal a quo hizo determi-naciones de hecho y conclusiones de derecho. Por ello, es posible que el tribunal de instancia considerara dicha moción como de sentencia sumaria, conforme a la Regla 36 de Procedimiento Civil, 32 L.P.R.A. Ap. III.
Bajo este supuesto, no procedía declararla con lugar, pues existía controversia sustancial sobre diversas cuestiones de hecho.


 Debemos destacar que, contrario a la mejor política de investigar toda que-rella de hostigamiento sexual que sea presentada, se trató de persuadir a la señorita Sánchez de retirar su querella. B.S. Roberts y R.A. Mann, Sexual Harrasment in the Workplace: A Primer, 29 Akron L. Rev. 269, 286 (1996).


 No cabe invocar Delgado Rodríguez v. Nazario de Ferrer, 121 D.P.R. 347 (1988), para sostener que el término de prescripción comienza al momento de la notificación de la renuncia. En dicho caso el patrono despidió al empleado. Resolvi-mos que el término comenzó el día en que se notificó el despido, no el día de su efectividad, pues desde ese momento conocía del daño.
En el caso de autos, la empleada se ve obligada a renunciar por la existencia de un ambiente hostil. A diferencia del caso de un despido, aquí no se conoce con certeza que el patrono no cumplirá con su deber estatutario hasta el día en que la renuncia fuese efectiva. Más aún, el ambiente hostil continuó hasta el último día de trabajo. No aplica lo resuelto en Delgado Rodríguez v. Nazario de Ferrer, supra.